FEDERAL INSURANCE COMPANY Endorsement No: 10 Bond Number: NAME OF ASSURED: CURIAN SERIES TRUST AND CURIAN VARIABLE SERIES TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Curian Series Trust and Jackson Variable Series Trust fka Curian Variable Series Trust This Endorsement applies to loss discovered after 12:01 a.m. on April 27, 2015. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 3, 2015 ICAP Bond Form 17-02-0949 (Rev. 1-97)
